Citation Nr: 0402909	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a spinal 
disorder, claimed as scoliosis.  

2.	Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from January 1940 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the RO that 
found that no new and material evidence had been submitted to 
reopen claims for service connection for scoliosis and for a 
respiratory disorder (bronchitis).  Since the evidence does 
not establish that the veteran was ever informed of the 
October 1986 rating decision denying service connection for a 
respiratory disorder, that rating action is not final.  
Therefore, this decision did not become final. see 38 
U.S.C.A. § 5104(a) (Secretary to provide to each VA-benefits 
claimant timely notice of any VA-benefits adjudication 
decision accompanied by "an explanation of the procedure for 
obtaining review of the decision").  In Hauck v. Brown, 6 
Vet. App. 518 (1994) (per curiam order), the Court held that 
where an appellant "never received notification of any 
denial . . ., the one-year period within which to file an 
NOD, which commences with 'the date of mailing of notice of 
the result of initial review or determination,' did not begin 
to run." Hauck, 6 Vet. App. at 519.

Therefore the veteran's claim for service connection for a 
respiratory disorder will be considered on a de novo basis.  


FINDINGS OF FACT

1.  The RO last denied service connection for a back disorder 
in an unappealed rating decision of June 1998.  

2.  Some of the evidence submitted since the unappealed June 
1998 RO rating action and in conjunction with the veteran's 
December 2001 application to reopen his claim for service 
connection for a back disorder is new because it was not 
previously of record.  

3.  The evidence submitted since the unappealed July 1989 
rating board action is not material since it does not relate 
to a previously unestablished fact necessary to establish 
service connection for a back disorder.

4.  The veteran's in-service episode of bronchitis was acute 
and transitory and resolved without residuals demonstrated on 
the veteran's separation examination or thereafter and the 
veteran's post-service respiratory complaints are unrelated 
thereto.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1998 rating decision, 
wherein the RO denied entitlement to service connection for a 
back disorder, is not new and material, and the veteran's 
claim for that benefit is not reopened. 38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003). 

2.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1101, 1131 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VCAA modified VA's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

It also includes new notification provisions.  Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.  That decision also held that the VCAA 
notice letter should be sent to the veteran prior to the 
rating action that decided his claim.  The decision majority 
also expressed the view that such notice should be provided 
prior to initial adjudication of the claim.

In a December 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.   In addition, the 
December 2001 notice letter informed him that he was to 
inform the VA of the name of all persons who had relevant 
evidence in their possession.  This clearly indicated to the 
veteran the need to provide any evidence in his personal 
possession that pertains to the claim, or, in other words, 
that the veteran should "give us everything you've got 
pertaining to your claim(s)."  It is also noted that this 
letter was sent to the veteran prior to the RO rating action 
of January 2002 denying the veteran's claims for service 
connection for a back disorder and a respiratory disorder.  

Moreover, the veteran was provided with the required notice 
prior to the initial adjudication of his claim. It does not 
appear that any clinical evidence relevant to the veteran's 
current claims is available, but not associated with the 
claims folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the respiratory claim, there is no competent 
evidence linking a current respiratory disorder to service.  
Therefore an examination is not warranted.  The veteran is 
not entitled to an examination with regard to the scoliosis 
claim, the veteran is not entitled to an examination prior to 
submitting new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims.  38 U.S.C.A. 
§ 5103A(a)(2).

In regard to the veteran's application to reopen his claim 
for service connection for scoliosis, the Board notes that in 
order to implement the provisions of the VCAA, the Secretary 
of VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  These provisions related to 
reopening previously denied claims are only applicable to 
claims received on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Inasmuch as the veteran's request to 
reopen his claim for service connection for scoliosis was 
made in December 2001, the new regulations relative to 
reopening previously denied and final claims are applicable 
to this matter.  
                           I.  New and Material Evidence to 
Reopen a Claim for 
                                             Service 
Connection for Scoliosis

The evidence that was of record at the time of the most 
recent denial of the veteran's application to reopen his 
claim for service connection for a back disability in June 
1998 may be briefly summarized.

On the veteran's January 1940 examination prior to service 
entrance, evaluation of the spine revealed slightly increased 
lumbar lordosis that was not considered disqualifying.  
Review of the veteran's service medical records reveals no 
complaints, findings, or diagnosis of any back pathology.  On 
the veteran's January 1946 examination prior to service 
discharge, scoliosis was noted.  

VA clinical records reflect hospitalization in March and 
April 1970 during which the veteran gave a history of an 
occasional stiff neck and numbness in the right arm since the 
previous winter.  At the time of discharge from the hospital, 
the diagnoses included degenerative arthritis of the cervical 
spine.   

On VA medical examination conducted in May 1975 the veteran's 
complaints included occasional low back pain.  Evaluation 
revealed no limitation of motion or function in the 
musculoskeletal system.  

During VA outpatient treatment in September 1986, the veteran 
gave a history of low back pain since the 1940s, which the 
veteran attributed to carrying heavy duffel bags during 
service.  An X-ray revealed degenerative changes in the 
lumbosacral spine with intervertebral disc narrowing and a 
lumbar scoliosis convexity towards the right.  Additional VA 
treatment records reflect subsequent occasional treatment for 
degenerative arthritis of the spine.   

The evidence associated with the claims folder subsequent to 
the June 1998 rating action consists of a VA clinical record 
that reflects treatment in July 2001 for lower back pain of 
one week's duration.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).   
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service.  38 U.S.C.A. §§ 1101,1112, 1113, 1137(West 
2002): 38 C.F.R. §§ 3.307, 3.309 (2003).  A congenital or 
developmental defect is not a disability for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  

In this case the only evidence added to the record since the 
rating board last denied service connection for a back 
disorder, including scoliosis, consists of a VA clinical 
record that documents treatment for low back pain in 2001, 
more than 50 years subsequent to service discharge.  While 
this evidence is new in that it was not previously of record, 
such evidence is not material because it is cumulative of 
evidence already of record that clearly showed that the 
veteran did have back disability many years after service.  
The previously unestablished element of the veteran's claim 
consisted of competent evidence linking the post-service back 
disability to service.  The newly received evidence does not 
demonstrate the existence of a chronic acquired back 
disability linked to service.  

It is also noted that there is no new evidence indicating 
that the veteran's currently diagnosed arthritis of the spine 
developed within the first year after the veteran's service 
discharge.  Therefore this new evidence does not establish 
any new facts that would tend to establish entitlement to 
service connection for a back disorder.  Since that is the 
case, the Board concludes that new and material evidence has 
not been submitted that would reopen the veteran's claim for 
service connection for a back disorder.  

                         II.  Service connection for a 
Respiratory   Disability

Since the RO denied the veteran's claim on the basis of a 
lack of new and material evidence sufficient to reopen the 
claim, and the Board is considering the claim on the merits; 
the Board must consider whether the veteran is prejudiced by 
this action.  In deciding this question the Board will 
consider whether the veteran has had an opportunity to submit 
argument and evidence, and have a hearing on the merits.  
Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  It is apparent 
from the record that the veteran's contentions were based 
entirely on the merits.  The veteran declined the opportunity 
for a hearing, but did point to evidence supporting his claim 
on the merit.  Also, in its January 2002 rating action, the 
RO essentially conducted a merits review in regard to this 
issue and explained the basis of its denial in the March 2003 
Statement of the Case. Accordingly, the Board concludes that 
the veteran is not prejudiced by the Board's consideration of 
entitlement to service connection for a respiratory disorder 
on the merits without referring the case back to the RO for 
what would amount to a pro forma review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

On the veteran's January 1940 examination prior to service 
entrance, evaluation of the respiratory system was normal. 
The service medical records reveal that the veteran was 
hospitalized at a military facility in February and March 
1940 with complaints that included a fever, chest pain and 
coughing up blood.  Evaluation revealed numerous medium moist 
rales and sibilant rales over the rhonchi.  An x-ray of the 
chest showed adhesion of the right dome of the diaphragm with 
increased hilar shadows and accentuated linear markings.  At 
the time of discharge from the hospital the veteran's chest 
was clear to auscultation and percussion.  It was noted that 
the veteran had no complaints.  At the time of discharge from 
the hospital the diagnosis was bronchitis.  On the veteran's 
January 1946 examination prior to service discharge, 
evaluation of the respiratory system was normal and a chest 
x-ray was negative.  

VA clinical records reflect hospitalization in March and 
April 1970 during which the veteran's complaints included a 
slightly productive cough with mucal expectoration and one 
episode of coughing up bright red blood.  Examination of the 
chest revealed resonant lung fields and no definite rales.  A 
chest x-ray showed a small density in the right mid-lung 
field, which was found to have resolved on a subsequent x-
ray.  At the time of discharge from the hospital the 
diagnoses included pneumonitis, right upper lobe, improved.  

On VA examination in May 1975 the veteran's complaints 
included shortness of breath on exertion.  Evaluation 
revealed versicular breathing, but the lungs were clear to 
auscultation and percussion.  An x-ray of the chest was 
normal.  
VA clinical records reflect occasional treatment in the 1980s 
for respiratory complaints.  An x-ray of the chest conducted 
in April 1984 showed patchy opacity in the left middle 
pulmonary zone that probably represented pneumonitis.  An x-
ray performed later that month was normal.  

In September 1986 the veteran gave a history of bronchitis 
during service and said that he had since noted some dyspnea 
on exertion.  Evaluation of the lungs showed them to be clear 
to auscultation and percussion.  During an evaluation in June 
1990 the veteran gave a history of bronchitis.  His breathing 
was normal.  In May 1997 the veteran was hospitalized by VA 
with diagnoses that included upper respiratory infection.  On 
a VA chest x-ray of November 1998 a suggestion of emphysema 
was noted.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

The veteran's service medical records reflect one episode of 
hospitalization in service for a respiratory disorder, 
diagnosed as bronchitis.  This inservice episode of 
bronchitis was acute and transitory and resolved without any 
residuals demonstrated thereafter during service or on the 
veteran's January 1946 examination prior to service 
discharge.  Moreover, there is no clinical evidence of any 
post-service lung pathology until 1970, almost 25 years post-
service, when the veteran was hospitalized by VA with 
diagnoses that included pneumonitis.  Thereafter the record 
indicates occasional treatment for respiratory complaints and 
findings indicative of emphysema were reported on x-ray.  The 
record contains no definite post-service diagnosis of 
bronchitis and the evidence also shows no relationship 
between any post-service respiratory pathology and the 
inservice episode of bronchitis.  

A careful reading of the record reveals no reports of a 
continuity of symptomatology between the episode of 
bronchitis in service and the initial post-service findings 
of respiratory conditions.  38 C.F.R. § 3.303(b) (West 2002).  
The veteran's statement during treatment in September 1986 
merely noted the in-service treatment for bronchitis and 
dyspnea on unspecified occasions at some point thereafter.

Since a chronic respiratory disorder, including chronic 
bronchitis, was not shown during service, and since there is 
no clinically established relationship between any post-
service respiratory disability and service, service 
connection for a respiratory disorder, including arthritis, 
is not warranted.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a back disorder, including scoliosis, is 
denied.  

Service connection for a respiratory disability, claimed as 
bronchitis, is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



